DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to applicant’s communication of 7/15/2019.  Currently claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Taylor (US 2001/0020189.  
Taylor discloses s system for treating a patient, comprising: a gastrointestinal attachment cuff (figures 1 and 11) having a tubular body (85/83), a proximal end and a distal end; and a gastrointestinal bypass sleeve at least partially inverted within itself (see figure 11 which shows the inverted configuration of the sleeve), and adapted for eversion within the gastrointestinal tract (examiner is of the position that this sleeve is in an everted configuration as shown in figure 11 as it is formed in a shape of a sleeve within itself or everted shape configuration).
Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smit (US 4,134,405).
Smit discloses an endolumenal gastric bypass system, comprising: an elongate, flexible filler tube (20), having a proximal end and a distal end; and an elongate, flexible gastric bypass sleeve (30), having a .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smit (US 4,134,405).
Smit does not specify the specific size of the tube devices and sleeve however it is examiners position that a PHOSITA would know and provide the obvious modification to size the device for that appropriate length in order to fit it to the patient and the operational area.
Smit discloses the claimed invention except for that the filler tube is at least about 30 cm long; that the the filler tube is at least about 50 cm long; and that the bypass sleeve is at least about 75 cm long.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to  construct the device that the filler tube is at least about 30 cm long; that the the filler tube is at least about 50 cm long; and that the bypass sleeve is at least about 75 cm long, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
It is examiners position that a PHOSITA would construct that the filler tube is at least about 30 cm long; that the the filler tube is at least about 50 cm long; and that the bypass sleeve is at least about 75 cm long to size the device for that appropriate length in order to fit it to the patient and the operational area.



Allowable Subject Matter
Claims 1-11 are allowed.
s 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.